COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Glenn Blair v. Angela McClinton

Appellate case number:    01-16-00431-CV

Trial court case number: 15-DCV-228828

Trial court:              505th District Court of Fort Bend County

       Appellant Glenn Blair’s Motion to Withhold Issuing Final Mandate does not comply with
Rule 18.2 of the Texas Rules of Appellate Procedure and therefore is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

Panel consists of: Justices Higley, Bland, and Brown


Date: September 13, 2018